     Case 13-11672-LT11              Filed 05/21/19        Entered 05/21/19 14:34:02         Doc 430        Pg. 1 of 1

CSD1187                                     United States Bankruptcy Court                           Telephone: 619−557−5620
05/15                                                                                           Website: www.casb.uscourts.gov
                                                Southern District of California          Hours: 9:00am−4:00pm Monday−Friday
                                                 Jacob Weinberger U.S. Courthouse
                                                        325 West F Street
                                                    San Diego, CA 92101−6991


In re Debtor(s) (name(s) used by the debtor(s) in the last 8 years,
including married, maiden, trade, and address):

Live Oak Holding, LLC                                                        Case number: 13−11672−LT11
PO Box 1241                                                                  Chapter: 11
Boulevard, CA 91905                                                          Judge Laura S. Taylor
Employer's Tax I.D. No.: 71−0933046
Debtor Aliases: Live Oak Enterprises, LLC; Live Oak Spring Resort




                                                   NOTICE OF HEARING




YOU ARE HEREBY NOTIFIED that the HEARING in this proceeding:


Trustee's Emergency Motion for Order Dismissing Case, Authorizing Trustee to Distribute Funds and
Granting Related Relief

has been set for 5/28/19 at 03:00 PM, in Department 3, Room 129, Jacob Weinberger U.S. Courthouse, 325 West F
Street, San Diego, CA 92101−6991.




Dated: 5/21/19                                           Barry K. Lander
                                                         Clerk of the Bankruptcy Court
